DocuSign Envelope ID: 6982FDD3-0B42-43CF-A4BD-AF39E3F36C09




            Brewster H. Jamieson, ABA No. 8411122
            Michael B. Baylous, ABA No. 0905022
            LANE POWELL LLC
            1600 A Street, Suite 304
            Anchorage, Alaska 99501-5148
            Telephone: 907.264.3325
                         907.264.3303
            Email:       jamiesonb@lanepowell.com
                         baylousm@lanepowell.com
            Attorneys for Defendants


                                     IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF ALASKA
            ANTHONY L. BLANFORD and JOHN K.
            BELLVILLE,

                                                 Plaintiffs,
                                                               Case No. 3:19-cv-00036-JWS
            v.

            MICHAEL J. DUNLEAVY; in his                               DECLARATION OF
            individual and official capacities;                     TUCKERMAN BABCOCK
            TUCKERMAN BABCOCK; and the
            STATE OF ALASKA,

                                               Defendants.
                     I, Tuckerman Babcock, declare as follows:
                     1.       After the election of Michael Dunleavy as governor in November 2018, I
            served as chair of his transition team. After his inauguration on December 3, 2018, I
            served as the Governor’s Chief of Staff.
                     2.       One of the many tasks of the Governor between the election and the
            inauguration was to staff the executive branch departments. In this effort, on
            November 16, 2018, I sent a memorandum to the State’s at-will employees. The memo
            instructed recipients to submit written resignations by November 30, 2018. Employees
            who wished to remain in their positions were to make their resignations effective “upon
            acceptance by the Dunleavy administration” and to state an interest in continuing state


                          Case 3:19-cv-00036-JWS Document 58 Filed 04/09/21 Page 1 of 2
DocuSign Envelope ID: 6982FDD3-0B42-43CF-A4BD-AF39E3F36C09




            employment. Accompanying the memorandum was a simple template for the resignation
            and statement of interest.
                     3.       Statewide, most employees submitted letters of resignation with statements
            of interest. These employee letters where not disseminated or made publicly available.
            Dr. Blanford and Dr. Bellville were two of the few employees who failed to respond to
            the administration’s request. Because they failed to respond to the memorandum,
            Dr. Blanford and Dr. Bellville were notified of the termination of their at-will
            employment on December 3, 2018. Other employees who failed to respond to the
            resignation request were also terminated. Their failure to submit a resignation was the
            reason for their discharge.
                     I declare under penalty of perjury under the laws of the United States of America that
            the foregoing is true and correct to the best of my knowledge.
                     DATED: April 9, 2021.


                                                                     By
                                                                      Tuckerman Babcock
            I certify that on April 9, 2021, a copy of
            the foregoing was served electronically on:

            Stephen Koteff, skoteff@acluak.org
            Joshua Decker, jdecker@acluak.org

            s/Michael B. Baylous




            Declaration of Tuckerman Babcock
            Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                    Page 2 of 2

                          Case 3:19-cv-00036-JWS Document 58 Filed 04/09/21 Page 2 of 2
